This case came before the trial court on remand from the Supreme Court for a determination of the reasonable compensation to which the defendant, *Page 262 
Sidney Ellis, was entitled for the performance of services for the plaintiff, Manchester Modes, Inc. (Modes). The facts essential to this appeal1 were set forth in First Hartford Realty Corporation v. Ellis,181 Conn. 25, 434 A.2d 314 (1980) (Ellis I), and need not be repeated here.
The trial court, upon concluding that the Supreme Court had held that a contract existed between Modes and Ellis, referred to the contract price for the value of the services rendered. It found, in the alternative, that, on the basis of quantum meruit, the proper measure of damages was also the contract price. The court therefore concluded that under either theory of recovery Ellis was entitled to $40,000, plus interest from August 11, 1976.2 We find no error.
Modes argues in effect that Ellis I did not establish that a contract existed between Ellis and Modes, and that Ellis failed to establish the reasonable value of his services. We disagree.
On remand, the trial court is limited to the specific direction of the appellate court interpreted in the light of its opinion. Arterburn Convalescent Home v. Committee on State Payments to Hospitals, 176 Conn. 82,87, 405 A.2d 48 (1978) (Loiselle, J., concurring). If the Supreme Court determined in Ellis I that a contract existed between Ellis and Modes, that determination was the law of the case upon a retrial, and was binding equally upon the parties and the trial court. See Dacey v. Connecticut Bar Assn., 184 Conn. 21, 23,441 A.2d 49 (1981). *Page 263 
In Ellis I, the Supreme Court stated: "To put . . . [Ellis] in the same position he would have been in had the contract for his services not been breached by Manchester Modes; Lar-Rob Bus Corporation v. Fairfield, [170 Conn. 397, 402, 365 A.2d 1086 (1976)]; at least until he was fired in December, 1975, he is entitled to the reasonable value of his services rendered in 1975 not to exceed $40,000." First Hartford Realty Corporation v. Ellis, supra, 37. The Supreme Court stated in the rescript: "[T]here is error on the counterclaim for the services rendered in 1975 in the case of Manchester Modes, Inc. v. Sidney Ellis, the judgment is set aside and a new trial is ordered to determine reasonable compensation for those services in accordance with this opinion." Id. Interpreting this mandate in light of the opinion; see id., 36-37; the conclusion is inescapable that Ellis I determined that a contract existed between Ellis and Modes, and that Modes breached that contract. That determination was binding upon the parties and on the trial court on remand.3 The court was correct in concluding that Ellis was entitled to the contract price of $40,000. We need not discuss, therefore, the trial court's alternate finding.
Modes' final claim, that the trial court abused its discretion in awarding interest to Ellis, is without merit.4
See State v. Stengel, 192 Conn. 484, 487, 472 A.2d 350
(1984).
  There is no error.